Citation Nr: 0432942	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  97-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for a pancreas 
disorder.

6.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.

7.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

8.  Entitlement to an increased disability rating for 
service-connected abdominal pain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).  

Procedural history

The veteran had active service from July 1986 to October 1986 
and from December 1990 to June 1991. 

In September 1997, the RO received the veteran's claim of 
entitlement to TDIU.  In a rating decisions dated May 1998 
and March 1999, the RO denied the claim.  The veteran filed a 
notice of disagreement (NOD) in April 1999 and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in May 1999.  

The veteran presented personal testimony at two hearings in 
Washington, D.C., in June 2000 and in June 2004.  The 
transcripts of these hearings are associated with the 
veteran's claims folder.  This case is being decided by a 
panel of three Veterans Law Judges.  See 38 C.F.R. § 19.3 
(2003).  Two of the signatories to this decision were the 
presiding Veterans Law Judges at the hearings.

The veteran has filed numerous claims over the course of this 
appeal.  Only the TDIU claim will be decided on the merits in 
this decision.  What follows is a brief recapitulation of the 
disposition of other issues raised during the appeal.

Appeals not perfected

In December 2000, the Board remanded the TDIU issue for 
further evidentiary development.  The remand also called for 
issuance of a statement of the case (SOC) with respect to the 
issues of entitlement to service connection for a back 
disorder and headaches.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial as to TDIU 
and which included the back and headache issues.  
The veteran was notified that she must submit a substantive 
appeal, VA Form 9, as to the two service connection issues 
within 60 days of the date the SSOC was sent.  The veteran 
has not submitted a VA Form 9 for those two issues, nor did 
she submit any equivalent document within the time allotted 
for perfection of an appeal.  
In the absence of a perfected appeal, the Board is without 
jurisdiction to consider those issues, and accordingly they 
will not be further addressed in this decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

Appealed claims subsequently granted by RO

In an August 1997 rating decision the RO denied the veteran's 
claims of entitlement to service connection for a blood 
disorder and for hair loss.  The veteran appealed those 
denials.  In an October 2002 rating decision, the RO granted 
service connection for  the claimed blood disorder and for 
hair loss.  The veteran has not appealed that decision, and 
accordingly those issues will be addressed no further in this 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].

Withdrawn issues

In addition to the TDIU issue, the veteran has perfected 
appeals as to the following issues: entitlement to service 
connection for PTSD and for claimed disorders of the thyroid, 
liver and pancreas; and entitlement to increased disability 
ratings for service-connected disorders of the left and right 
knees and abdominal pain.  However, in an April 2004 VA Form 
646, and at her June 2004 hearing, the veteran and her 
representative indicated that if TDIU was granted, she was 
withdrawing the remainder of appeal.  In light of the grant 
of TDIU in this decision, these issues are being dismissed 
based on the veteran's written withdrawal of her appeal.




FINDINGS OF FACT

1.  The veteran's service-connected disabilities are:  total 
abdominal hysterectomy (50 percent disabling); abdominal pain 
due to an undiagnosed illness (20 percent); patellofemoral 
pain syndrome, left knee (10 percent); patellofemoral pain 
syndrome, right knee (10 percent); eczema and dermatitis (10 
percent); hair loss (10 percent); and anemia (zero percent).  

2.  The medical and other evidence of record demonstrates 
that the veteran's service-connected disabilities render her 
unable to secure or follow a substantially gainful 
occupation.

3.  Prior to the promulgation of a decision in the appeal, 
the appellant indicated that she wished to withdraw appeals 
on the issues of entitlement to service connection for PTSD 
and disorders of the thyroid, liver, and pancreas, as well as 
the issues of entitlement to increased disability ratings for 
disorders of the left and right knees and abdominal pain.  


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16(a) (2004).

2.  With respect to the issues of entitlement to service 
connection for PTSD, and disorders of the thyroid, liver, and 
pancreas, as well as the issues of entitlement to increased 
disability ratings for disorders of the left and right knees, 
and abdominal pain, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

The veteran is seeking entitlement to TDIU.  In the interest 
of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the issue of entitlement to TDIU.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

However, in Manning v. Principi, 16 Vet. App. 534 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to all of the service connection and 
increased rating issues here on appeal.  As explained below, 
these issues are being dismissed due to the appellant's 
written withdrawal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202, 20.302.  Therefore, based on the Court's 
decision in Manning, the Board concludes that these claims 
are not subject to the provisions of the VCAA.  

With respect to the TDIU issue, the Board has carefully 
considered the provisions of the VCAA and the implementing 
regulations in light of the record on appeal, and for reasons 
expressed immediately below finds that the development of 
this issue has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 1999 rating decision, by the April 1999 
SOC, and by the September 1999, October 2002, and December 
2003 SSOCs of the pertinent law and regulations, of the need 
to submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  More significantly, a letter was sent to the veteran 
in July 2003, with a copy to her representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant TDIU, it enumerated the 
evidence already received, and it provided a description of 
the evidence still needed to establish those elements.  The 
letter notified the veteran that "You may be entitled to 
compensation at the 100 percent rate if you are unable to 
secure and follow a substantially gainful occupation solely 
due to your service-connected disabilities.  To qualify for a 
total disability rating on this basis, you must have: one 
service-connected disability ratable at 60 percent or more, 
OR two or more service-connected disabilities, at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the RO informed the veteran that VA would 
obtain "Relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  She was also 
notified that "An examination has been scheduled at the VA 
Medical Center in Louisville, KY, for a General Medical Exam 
to evaluate unemployability.  You will be notified separately 
of the date and time."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2003 letter informed the veteran that "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the July 2003 letter did not 
specifically request that the veteran provide "any evidence 
in [her] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran was 
not prejudiced by such omission.  Essentially, the purpose of 
this language is to alert the veteran that she may submit 
pertinent evidence other than that specifically requested by 
VA.  In this case, the veteran has submitted substantial 
medical evidence as well as her own statements.  

The Board finds that July 2003 letter properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  
The one year period has since elapsed.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in March 
1999, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in July 2003, the 
RO readjudicated her claim in an December 2003 supplemental 
statement of the case.  Thus, any VCAA notice deficiency has 
been rectified.   
  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, RO has made extensive efforts to assist the 
veteran in obtaining VA outpatient treatment records.  The 
veteran has also submitted private treatment records, medical 
articles, and statements from herself and others in support 
of her claim.  The RO obtained the veteran's service medical 
records, as well as her Social Security Administration (SSA) 
and Commonwealth of Kentucky disability records, and the 
veteran was afforded numerous VA examinations to evaluate her 
various service connected and claimed disabilities.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  Moreover, 
the veteran confirmed at her June 2004 hearing that all 
pertinent medical evidence had been obtained. 

The Board notes that the veteran submitted additional medical 
evidence after the December 2003 SOC was issued.  However, 
the Board has reviewed the evidence and finds that it is not 
pertinent to her service connected disabilities.  Therefore, 
the Board finds that a remand is not required for initial RO 
consideration of this evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony.  She indicated in a September 1999 letter 
that she wanted a hearing before a Member of the Board in 
Washington D.C.  In June 2000, the veteran presented personal 
testimony before an undersigned Veterans law Judge at a 
Central Office hearing in Washington D.C.  In April 2004, the 
veteran again requested a hearing before a Member of the 
Board; and in June 2004, she presented personal testimony 
before another undersigned Veterans Law Judge at a hearing in 
Washington D.C.  The veteran's  representative has also 
submitted written argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Relevant law and regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to her level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to her age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

Analysis

Initially, the Board notes that entitlement to TDIU may be 
granted where the schedular rating is less than total and the 
disabled person is-in the judgment of the rating agency-
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  This is so, 
provided that, if there is only one such disability, it is 
rated at 60 percent or more; if there are two or more 
disabilities, at least one of those must be rated at 40 
percent or more and combined to a rating of 70 percent or 
more.  38 C.F.R. § 4.16(a) (2004). 

The record discloses that service connection is in effect for 
residuals of a hysterectomy, evaluated as 50 percent 
disabling, for abdominal pain, evaluated as 20 percent 
disabling, for left and right knee disorders, each evaluated 
as 10 percent disabling, for a skin disorder, evaluated as 10 
percent disabling, for hair loss, evaluated as 10 percent 
disabling, and anemia, evaluated as noncompensably disabling.  
Based on these ratings, the combined disability rating is 80 
percent.  
See Combined Ratings Table, 38 C.F.R. § 4.25 (2004).  
Therefore, the veteran's disability evaluations meet the 
criteria of 38 C.F.R. § 4.16(a) in that the combined 
disability rating is in excess of 70 percent, and one of the 
veteran's service-connected disabilities, hysterectomy 
residuals, is at least 40 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2004).  To assign a total rating under § 
4.16(a), however, there also must be a finding that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to service-connected disabilities.

The Board notes initially that there is no question from a 
review of the voluminous medical evidence of record that the 
veteran is incapable of sustaining substantially gainful 
employment when all of her disabilities, both service-
connected and nonservice-connected are considered.  The 
question that remains to be answered is whether her service-
connected disabilities, alone, can support such a finding.  

The veteran reported that she has neither worked nor sought 
work since 1998.  She is trained as a nurse, and she last 
worked as an open-heart surgery recovery room nurse.  
According to a June 1999 Commonwealth of Kentucky disability 
determination, the veteran worked as a registered nurse for a 
total of 20 years and held her last job for 10 years.  By the 
Board's calculation, the veteran is currently 52 years of 
age.

The pertinent evidence of record also includes records from 
SSA reflecting that the veteran was determined by that agency 
to have been disabled since June 1998 on the basis of 
primarily nonservice-connected factors, such as a back 
disorder and a psychiatric disorder.  While this particular 
finding is not conclusive with respect to the veteran's 
service-connected disabilities, the Board finds it 
significant that, among the findings of a September 1999 SSA 
hearing was that the veteran does not have transferable 
skills to perform other work within her residual functional 
capacity.  The hearing examiner also found that there are no 
jobs existing in significant numbers which she can perform.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993)  [while a 
SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim].
 
Although SSA determinations regarding unemployability and 
disability are not binding on VA, they may nonetheless 
provide relevant evidence in VA disability determinations.  
See Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  Based on the findings of the SSA 
hearing examiner that the veteran does not have transferable 
skills, the Board believes that it need only determine that 
the veteran's service-connected disabilities prevent her from 
performing the specific duties for which she is trained in 
order to conclude that she is unemployable. 

In May 2000, Dr. G.B.N. stated that the veteran was not 
capable of working, due to several factors, but at least in 
part due to her GI complaints, which are service connected.  
Similarly, in a February 1999 progress note, the veteran was 
found to be permanently disabled, due in part to her service-
connected chronic stomach problems.  

In addition to her service-connected stomach complaints, the 
veteran also suffers from bilateral knee impairments, which 
are service connected.  In her June 2004 hearing, the veteran 
stated that these problems have significantly limited the 
amount of work she can do, as she is required to lift and 
otherwise physically manipulate patients.  In an August 2003 
VA examination, the veteran stated that she experiences daily 
knee pain.  The right knee was rated at 5 out of 10 during 
the day, rising to 8 out of 10 at night.  Pain in the left 
knee was rated at 2 out of 10. 

The Board also notes that the veteran's skin disorder has 
limited her ability to perform her primary profession.  In a 
November 1997 VA examination, the veteran reported that she 
is required to wear gloves at work, which causes a rash to 
break out on a daily basis.  At her June 2004 hearing, she 
stated that, as a registered nurse in an open heart unit, it 
was not acceptable to have a rash.  This statement is 
confirmed by a November 1997 letter from a manager at the 
veteran's place of employment (herself identified as an RN) 
stating that, due to the severity of the veteran's skin 
disorder, she was no longer able to care for open heart 
patients.  
The manager also stated that the veteran had lost a 
substantial amount of work due to her hysterectomy surgery 
and skin problems, and the veteran would be terminated if she 
missed work on two more occasions.

At her June 2004 hearing, the veteran also pointed to recent 
problems concerning her service-connected hysterectomy.  She 
reported that the surgery has resulted in numerous 
complications which are aggravated by lifting and physical 
activity required in her occupation.  

The Board acknowledges that the veteran's extensive list of 
disabilities-both service connected and nonservice connected-
make for a complicated picture with respect to employability.  
In essence, the Board is left to answer a hypothetical 
question, i.e., if the veteran did not have any nonservice-
connected disabilities, would she still be incapable of 
performing her duties as a registered nurse.  The Board 
believes that no amount of additional evidence is likely to 
result in a perfectly clear picture.  However, the record 
contains competent medical evidence,  discussed above, that 
supports the veteran's basic contention that she cannot work 
due to her service-connected disabilities.  There is no 
evidence which directly contradicts this.  The evidence of 
record with respect to the direct effects of the veteran's 
numerous service-connected disabilities combine to make such 
a determination at least as likely as not.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  
Moreover, the veteran herself has consistently contended that 
her service-connected disabilities preclude her from securing 
gainful employment.  The Board notes that the veteran is a 
medical professional and her statements with regard to the 
extent of her physical disabilities cannot be disregarded, 
although her personal interest may be taken into 
consideration.  See Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996);  
Pond v. West, 12 Vet. App. 341, 345 (1999).

Therefore, with resolution of reasonable doubt in the 
veteran's favor, the evidence taken as a whole supports the 
conclusion that the veteran's service-connected disabilities 
render her unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a total disability rating based on individual 
unemployability due to service-connected disabilities have 
been met, and TDIU is warranted under 38 C.F.R. § 4.16(a).






	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for a pancreas 
disorder.

6.  Entitlement to an increased disability rating for a knee 
disorder, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for a knee 
disorder, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased disability rating for 
abdominal pain, currently evaluated as 20 percent disabling.

As was alluded to in the Introduction, the veteran and her 
accredited representative have made it clear in writing and 
also in her June 2004 personal hearing testimony that she 
would be satisfied and would withdraw the remaining issues on 
appeal if TDIU was granted.   See the April 8, 2004 VA Form 
646 and the June 21, 2004 hearing transcript, pages 4-5.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The veteran has withdrawn her perfected appeals as to the 
above listed issues in light of the Board's grant of TDIU.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed.


ORDER

Entitlement to TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

The appeals of the issues of entitlement to service 
connection for PTSD and disorders of the thyroid, liver and 
pancreas; and entitlement to increased disability ratings for 
disorders of the left and right knees and abdominal pain are 
dismissed.



          _________________________            
__________________________              
                     U.R. POWELL			ROBERT E. 
SULLIVAN
                 Veterans Law Judge		              
Veterans Law Judge
            Board of Veterans' Appeals	           Board of 
Veterans' Appeals



__________________________________
	BARRY F. BOHAN
	Veterans Law Judge
	 Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

